DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2022 has been entered.
Response to Amendment
The amendment filed on 03/22/2022 has been entered. Claims 1-2, 4-6, and 8-9 remain pending in the application. 
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1-2, 4-6, and 8-9 have been considered but are moot because the arguments are directed towards amended claim language, addressed on new grounds of rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Webster et al. (US 20120276951) (hereinafter Webster) in view of Tomura et al. (US 20100025847) (hereinafter Tomura), further in view of Standing et al. (US 20030132531) (hereinafter Standing).
Regarding claim 1, Webster teaches A bonded structure comprising: 
a first member (see Webster figure 1 and paragraph 21 regarding a plate 104, defined as a first member); 
a second member comprising a support (see Webster figure 1 and paragraph 21 regarding a circuit carrier 106, defined as a second member that comprises a support in that it is integrally attached to the imaging optics autofocus body), 
the support including a facing surface facing the first member (see Webster figure 1 and paragraph 21 regarding plate 104 and circuit carrier 106 facing each other and the plate being bonded to the bottom face of the circuit carrier, which is the facing surface)
However, Webster does not explicitly teach an inclined side surface or specific adhesive body or shape as needed for the limitations of claim 1. 
Tomura, in a similar field of endeavor, teaches a side surface inclined outward as viewed from the first member (see Tomura paragraph 87 regarding semiconductor chip [analogous to plate 104 in Webster because it is a smaller first member and contains a component to mount to a circuit carrier] bonded by resin to board [analogous to circuit carrier 106 in Webster because it is indeed a circuit carrier] and figure 9 and paragraph 93 regarding the board containing an inclined surface- this is the inclined side surface of the support and the circuit carrier 106 of Webster may be arranged in this manner as a matter of design choice); and 
an adhesive body positioned between the first member and the support, extending from the facing surface to the side surface, having a fillet shape at an end of the adhesive body by the side surface, and fixing the first member to the second member (see Tomura paragraph 87 regarding semiconductor chip [analogous to plate 104 in Webster because it is a smaller first member and contains a component to mount to a circuit carrier] bonded by resin to board [analogous to circuit carrier 106 in Webster because it is indeed a circuit carrier] and figure 9 and paragraph 93 regarding the board containing an inclined surface and the resin bonding adhesive forming a fillet at end of body by side surface)
wherein the adhesive body extends from a flat surface of the first member facing the facing surface to a side surface of the first member, and the side surface of the first member extends in a different direction than the flat surface of the first member (see Tomura paragraph 11 and figure 18 regarding reinforcing resin member that is considered to join as part of the adhesive filler body as a whole and extends from the flat surface of the first member to the perpendicular side surface of the first member).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Webster to include the teaching of Tomura by shaping the circuit carrier with an inclined side surface to receive an adhesive body to bond the plate to the circuit carrier with a fillet shape as a matter of design choice. Tomura’s semiconductor chip is analogous to plate 104 in Webster because it is a smaller first member and contains a component to mount to a circuit carrier. Tomura’s board is analogous to circuit carrier 106 in Webster because it is indeed a circuit carrier. Therefore, one of ordinary skill would recognize that the bond between the plate and circuit carrier of Webster may be formed by the bonding design of Tomura.
One would be motivated to combine these teachings in order to provide teachings related to bonding a semiconductor device and board (see Tomura paragraph 1), in a manner directly analogous to the bonding arrangement of Webster. 
However, the combination of Webster and Tomura does not explicitly teach an inward positioned first member side surface as needed for the limitations of claim 1. 
Standing, in a similar field of endeavor, teaches the side surface of the first member is positioned inward beyond a boundary between the facing surface and the side surface of the support when viewed from a direction perpendicular to the flat surface of the first member (see Standing paragraph 5 and figure 2 regarding a first member [mosfet] and second member [can] adhesively bound to one another where the second member has a facing surface and an angled side surface and the first member is positioned inward beyond the boundary where the second member's facing surface transitions to its angled side surface- in combination with Tomura and Webster, this teaching suggests an obvious arrangement where the first member's side surface is within the bounds of the point where the downward angled support side surface begins as a matter of design choice).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Webster and Tomura to include the teaching of Standing by arranging the plate and circuit carrier according to an obvious arrangement where the first member's side surface is within the bounds of the point where the downward angled support side surface begins. As the methods regarding adhering two bodies together in a semiconductor environment are applicable to one another by principle of design choice, one of ordinary skill would recognize that the bond between the plate and circuit carrier of Tomura and Webster may be formed by the bonding design of Standing.
One would be motivated to combine these teachings in order to provide teachings related to construction designs of bonding a semiconductor device to a second body (see Standing paragraph 2), in a manner directly analogous to the bonding arrangement of Tomura and Webster. 
Regarding claim 2, the combination of Webster, Tomura, and Standing teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Webster, Tomura, and Standing teaches wherein the adhesive body has a fillet shape at an end of the adhesive body by the side surface of the first member (see Tomura figure 9 and paragraph 93 regarding resin bonding adhesive forming a fillet at end of body extending from flat surface all the way to side surface of semiconductor chip [analogous to plate 104 in Webster because it is a smaller first member and contains a component to mount to a circuit carrier] with fillet shape).
One would be motivated to combine these teachings in order to provide teachings related to bonding a semiconductor device and board (see Tomura paragraph 1), in a manner directly analogous to the bonding arrangement of Webster. 
Regarding claim 4, the combination of Webster, Tomura, and Standing teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Webster, Tomura, and Standing teaches An imaging apparatus comprising: 
the bonded structure of claim 1 (see citations for claim 1 above); 
an image sensor mounted on the first member (see Webster figure 1 and paragraph 21 regarding image sensor 102 bonded to plate 104); and 
an imaging optical system comprising at least one optical element and held by the second member so that an image is formed on an optical detection surface of the image sensor (see Webster figure 1 and paragraph 21 regarding a circuit carrier 106, defined as a second member that comprises a support in that it is integrally attached to the imaging optics autofocus body and paragraph 10 regarding optics optically aligned with sensor).
Regarding claim 5, the combination of Webster, Tomura, and Standing teaches all aforementioned limitations of claim 4, and is analyzed as previously discussed.
Furthermore, the combination of Webster, Tomura, and Standing teaches A moveable body comprising the imaging apparatus of claim 4 (see citations for claim 4 above and Webster paragraph 1 regarding imaging apparatus integrated into a smartphone, which is a movable body).
Regarding claim 6, the combination of Webster, Tomura, and Standing teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
Furthermore, the combination of Webster, Tomura, and Standing teaches An imaging apparatus comprising: 
the bonded structure of claim 2 (see citations for claim 2 above); 
an image sensor mounted on the first member (see Webster figure 1 and paragraph 21 regarding image sensor 102 bonded to plate 104); and 
an imaging optical system comprising at least one optical element and held by the second member so that an image is formed on an optical detection surface of the image sensor (see Webster figure 1 and paragraph 21 regarding a circuit carrier 106, defined as a second member that comprises a support in that it is integrally attached to the imaging optics autofocus body and paragraph 10 regarding optics optically aligned with sensor). 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Webster et al. (US 20120276951) (hereinafter Webster) in view of Tomura et al. (US 20100025847) (hereinafter Tomura), further in view of Furuyama et al. (US 20180128998) (hereinafter Furuyama).
Regarding claim 8, Webster teaches A bonded structure comprising: 
a first member (see Webster figure 1 and paragraph 21 regarding a plate 104, defined as a first member); 
a second member comprising a support (see Webster figure 1 and paragraph 21 regarding a circuit carrier 106, defined as a second member that comprises a support in that it is integrally attached to the imaging optics autofocus body), 
the support including a facing surface facing the first member (see Webster figure 1 and paragraph 21 regarding plate 104 and circuit carrier 106 facing each other and the plate being bonded to the bottom face of the circuit carrier, which is the facing surface)
However, Webster does not explicitly teach an inclined side surface or specific adhesive body or shape as needed for the limitations of claim 8. 
Tomura, in a similar field of endeavor, teaches a side surface inclined outward as viewed from the first member (see Tomura paragraph 87 regarding semiconductor chip [analogous to plate 104 in Webster because it is a smaller first member and contains a component to mount to a circuit carrier] bonded by resin to board [analogous to circuit carrier 106 in Webster because it is indeed a circuit carrier] and figure 9 and paragraph 93 regarding the board containing an inclined surface- this is the inclined side surface of the support and the circuit carrier 106 of Webster may be arranged in this manner as a matter of design choice); and 
an adhesive body positioned between the first member and the support, extending from the facing surface to the side surface, having a fillet shape at an end of the adhesive body by the side surface, and fixing the first member to the second member (see Tomura paragraph 87 regarding semiconductor chip [analogous to plate 104 in Webster because it is a smaller first member and contains a component to mount to a circuit carrier] bonded by resin to board [analogous to circuit carrier 106 in Webster because it is indeed a circuit carrier] and figure 9 and paragraph 93 regarding the board containing an inclined surface and the resin bonding adhesive forming a fillet at end of body by side surface)
wherein the adhesive body extends from a flat surface of the first member facing the facing surface to a side surface of the first member, and the side surface of the first member extends in a different direction than the flat surface of the first member (see Tomura paragraph 11 and figure 18 regarding reinforcing resin member that is considered to join as part of the adhesive filler body as a whole and extends from the flat surface of the first member to the perpendicular side surface of the first member),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Webster to include the teaching of Tomura by shaping the circuit carrier with an inclined side surface to receive an adhesive body to bond the plate to the circuit carrier with a fillet shape as a matter of design choice. Tomura’s semiconductor chip is analogous to plate 104 in Webster because it is a smaller first member and contains a component to mount to a circuit carrier. Tomura’s board is analogous to circuit carrier 106 in Webster because it is indeed a circuit carrier. Therefore, one of ordinary skill would recognize that the bond between the plate and circuit carrier of Webster may be formed by the bonding design of Tomura.
One would be motivated to combine these teachings in order to provide teachings related to bonding a semiconductor device and board (see Tomura paragraph 1), in a manner directly analogous to the bonding arrangement of Webster. 
However, the combination of Webster and Tomura does not explicitly teach a monolithic adhesive as needed for the limitations of claim 8. 
Furuyama, in a similar field of endeavor, teaches the adhesive body is formed of a monolithic body (see Furuyama paragraph 37 and 75 and figure 5 regarding first body [cover 13] and second body [optical device] adhesively connected to each other by resin where the adhesive touches both the side and facing surface of the cover and is all one monolithic body- in combination with Webster and Tomura, the adhesive that touches both the side and facing surfaces of the first member may be constructed as a monolithic body as a matter of design choice).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Webster and Tomura to include the teaching of Furuyama by arranging the adhesive between the plate and circuit carrier according to an obvious arrangement where the adhesive that touches both the side and facing surfaces of the first member may be constructed as a monolithic body. As the methods regarding adhering two bodies together in a semiconductor environment are applicable to one another by principle of design choice, one of ordinary skill would recognize that the bond between the plate and circuit carrier of Tomura and Webster may be formed by the bonding design of Furuyama.
One would be motivated to combine these teachings in order to provide teachings related to construction designs in a semiconductor device (see Furuyama paragraph 2), in a manner directly analogous to the bonding arrangement of Tomura and Webster. 
Regarding claim 9, Webster teaches A bonded structure comprising: 
a first member (see Webster figure 1 and paragraph 21 regarding a plate 104, defined as a first member); 
a second member comprising a support (see Webster figure 1 and paragraph 21 regarding a circuit carrier 106, defined as a second member that comprises a support in that it is integrally attached to the imaging optics autofocus body), 
the support including a facing surface facing the first member (see Webster figure 1 and paragraph 21 regarding plate 104 and circuit carrier 106 facing each other and the plate being bonded to the bottom face of the circuit carrier, which is the facing surface)
However, Webster does not explicitly teach an inclined side surface or specific adhesive body or shape as needed for the limitations of claim 9. 
Tomura, in a similar field of endeavor, teaches a side surface inclined outward as viewed from the first member (see Tomura paragraph 87 regarding semiconductor chip [analogous to plate 104 in Webster because it is a smaller first member and contains a component to mount to a circuit carrier] bonded by resin to board [analogous to circuit carrier 106 in Webster because it is indeed a circuit carrier] and figure 9 and paragraph 93 regarding the board containing an inclined surface- this is the inclined side surface of the support and the circuit carrier 106 of Webster may be arranged in this manner as a matter of design choice); and 
an adhesive body positioned between the first member and the support, extending from the facing surface to the side surface, having a fillet shape at an end of the adhesive body by the side surface, and fixing the first member to the second member (see Tomura paragraph 87 regarding semiconductor chip [analogous to plate 104 in Webster because it is a smaller first member and contains a component to mount to a circuit carrier] bonded by resin to board [analogous to circuit carrier 106 in Webster because it is indeed a circuit carrier] and figure 9 and paragraph 93 regarding the board containing an inclined surface and the resin bonding adhesive forming a fillet at end of body by side surface)
wherein the adhesive body extends from a flat surface of the first member facing the facing surface to a side surface of the first member, the side surface of the first member extends in a different direction than the flat surface of the first member (see Tomura paragraph 11 and figure 18 regarding reinforcing resin member that is considered to join as part of the adhesive filler body as a whole and extends from the flat surface of the first member to the perpendicular side surface of the first member),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Webster to include the teaching of Tomura by shaping the circuit carrier with an inclined side surface to receive an adhesive body to bond the plate to the circuit carrier with a fillet shape as a matter of design choice. Tomura’s semiconductor chip is analogous to plate 104 in Webster because it is a smaller first member and contains a component to mount to a circuit carrier. Tomura’s board is analogous to circuit carrier 106 in Webster because it is indeed a circuit carrier. Therefore, one of ordinary skill would recognize that the bond between the plate and circuit carrier of Webster may be formed by the bonding design of Tomura.
One would be motivated to combine these teachings in order to provide teachings related to bonding a semiconductor device and board (see Tomura paragraph 1), in a manner directly analogous to the bonding arrangement of Webster. 
However, the combination of Webster and Tomura does not explicitly teach a further retainer surface as needed for the limitations of claim 9. 
Furuyama, in a similar field of endeavor, teaches the support has a retainer surface extending outwardly from an outermost end of the side surface of the support when viewed in a direction perpendicular to the facing surface, the retainer surface extending in a direction different than the side surface of the support (see Furuyama paragraph 37 and 75 and figure 5 regarding first body [cover 13] and second body [optical device] adhesively connected to each other by resin where the resin extends and touches part of the surface even further outwardly than the whole of the indentation portion of the second body- in combination with Webster and Tomura this teaching suggests an obvious arrangement where the adhesive extends outwardly past the outermost point of the angled side surface of the support Tomura and therefore outwardly past the whole of the indentation of the support as an obvious design choice).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Webster and Tomura to include the teaching of Furuyama by arranging the adhesive between the plate and circuit carrier according to an obvious arrangement where the adhesive extends outwardly past the outermost point of the angled side surface of the support Tomura and therefore outwardly past the whole of the indentation of the support as an obvious design choice. As the methods regarding adhering two bodies together in a semiconductor environment are applicable to one another by principle of design choice, one of ordinary skill would recognize that the bond between the plate and circuit carrier of Tomura and Webster may be formed by the bonding design of Furuyama.
One would be motivated to combine these teachings in order to provide teachings related to construction designs in a semiconductor device (see Furuyama paragraph 2), in a manner directly analogous to the bonding arrangement of Tomura and Webster. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW DAVID KIM/Examiner, Art Unit 2483